The opinion of the court was delivered by
Stiles, J.
Appellants served a notice of appeal February 16, 1892, and within the time required by law filed said notice and a proper bond. Thereafter, and on August 2, 1892, respondent served upon appellants’ attorneys a motion to dismiss said appeal upon the ground that no transcript had been prepared and filed with the clerk of this court, and that the time for such filing had expired. Said motion to dismiss was heard October 14, 1892, and the appeal dismissed. It appears that immediately after the service of the motion to dismiss, appellants served another notice of appeal and a bond. The appeal based on this second notice is now moved against, and it must also be dismissed.
Pending a motion to dismiss a perfected appeal, the cause was in this court, and no new notice of appeal filed in the superior court during such pendency would have any effect.
Appeal dismissed.
Dunbar, C. J., and Hott, Scott and Anders, JJ., concur.